Citation Nr: 1022838	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether a timely substantive appeal was filed with respect to 
the September 2005 rating decision that denied entitlement to 
service connection for diabetes mellitus, type I (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the Veteran had 
not filed a timely substantive appeal following a September 
2005 rating decision denying entitlement to service 
connection for diabetes mellitus, type I, with complications.  

In March 2010, the Veteran testified at a Board video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this proceeding is associated with 
the claims file.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the Veteran was 
informed that his claim for entitlement to service connection 
for diabetes was denied.  Notice of this decision was mailed 
to the Veteran on September 29, 2005.

2.  In December 2005, the Veteran submitted a timely notice 
of disagreement in conjunction with the September 2005 
decision.

3.  On August 25, 2006, VA furnished the Veteran with a 
statement of the case addressing the issue of entitlement to 
service connection for diabetes.  

4.  On November 13, 2006, VA received the Veteran's 
substantive appeal and request for an extension of the time 
limit for filing a substantive appeal.


CONCLUSION OF LAW

The Veteran's November 2006 substantive appeal of the denial 
of service connection for diabetes was not timely to appeal 
the September 2005 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.29, 19.30, 19.32, 19.34, 20.101, 
20.200, 20.202, 20.300, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1); 38 C.F.R. § 3.159(b).  VA also has a duty to 
assist a claimant in the development of a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

While it remains unsettled whether or not the duty to assist 
and notify applies (and if so, to what extent) in a case (as 
here) where the law is dispositive (See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board concludes that 
VA notification requirements are satisfied.  In the August 
2006 cover letter to the statement of the case (SOC), the RO 
notified the Veteran of the time requirements for filing a 
substantive appeal.  A December 2006 letter informed him that 
he had not complied with these time limits and told him how 
he could appeal the determination that his appeal was 
untimely.  Additionally, a September 2007 SOC told him why 
his November 2006 VA Form 9 was not timely filed.  As this 
appeal requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the Veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was already received for the record (and 
when).  Thus, the Board finds this issue ready for 
adjudication.  
Laws and Regulations

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  Extensions of time 
for filing a substantive appeal may be granted for good 
cause, but must be made in writing prior to the expiration of 
the time limit for filing the substantive appeal.  38 C.F.R. 
§ 20.303.  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Factual Background and Analysis

In this case, a September 2005 rating decision denied the 
Veteran's claim for entitlement to service connection for 
diabetes.  A letter dated on September 29, 2005 notified the 
Veteran of that decision.  He filed a notice of disagreement 
in December 2005, and the RO issued a SOC on August 25, 2006.  
The cover letter to the SOC notified the Veteran that to 
perfect his appeal in the matters he had to file a 
Substantive Appeal; notified him of what the Substantive 
Appeal must contain; advised him of the time limits (60 days 
from mailing of the letter or one year from mailing of the 
notice of the determination appealed) for filing the 
Substantive Appeal; and informed him of the requirements for 
requesting an extension of time to file his Substantive 
Appeal.  38 C.F.R. § 19.30.  

The Veteran had until October 25, 2006, to submit a timely 
response/Substantive Appeal.  He did not submit a Substantive 
Appeal or request an extension for good cause or submit any 
additional evidence prior to that date.  Rather, he submitted 
a Substantive Appeal and request for extension in November 
2006, after the October 2006 deadline.  The evidence of 
record does not contain any evidence that the Veteran did not 
receive the SOC or the instructions set forth therein.  

The Veteran contends that his appeal should be deemed timely 
because he had good cause for his failure to submit the 
Substantive Appeal prior to October 25, 2006:  namely, the 
fact that he was hospitalized from October 12, 2006, to 
October 27, 2006, and from November 1, 2006, to November 3, 
2006.  

The Board sympathizes with the Veteran's position.  However, 
based on the controlling regulations, the Board must deny the 
Veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board acknowledges Percy v. Shinseki, 23 Vet. 
App. 37 (2009) which held that the 60-day period in which to 
file a substantive appeal is not jurisdictional, and thus VA 
may waive any issue of timeliness in the filing of a 
substantive appeal.  In that case, the United States Court of 
Appeals for Veterans Claims (Court) determined that by 
treating a disability rating matter as if it were part of the 
Veteran's timely filed substantive appeal for more than five 
years, VA had waived any objections it might have had to the 
timeliness of the appeal with respect to the matter.

However, unlike the claimant in Percy, the RO did not treat 
the Veteran's claim as if it were timely.  On the contrary, 
after reviewing the adequacy of the VA Form 9 and determining 
that it was not timely, the RO notified that Veteran of the 
defects in the substantive appeal and that consideration of 
this question could result in dismissal.  In this case, the 
Veteran's VA Form 9 was filed outside the 60 day time limit 
and was not timely.  Further, the RO did not treat the VA 
Form 9 as timely, as such, did not waive the right to close 
the Veteran's claim.  Accordingly, the Board concludes that 
this case may be distinguished from Percy, and that dismissal 
of the claims by the RO was warranted.


ORDER

The substantive appeal submitted in November 2006 was not a 
timely appeal of a rating decision issued in September 2005; 
the Veteran's appeal of the denial of service connection for 
diabetes mellitus, type I, is denied.



______________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


